Citation Nr: 0910470	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-12 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disorder claimed 
as a sinus and respiratory condition, to include as due to 
exposure to Gulf War environmental hazards. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1996 to September 1999.  After discharge, the 
Veteran enlisted in the Army National Guard (ANG) and he was 
placed on federal active duty in Iraq from March 2004 to 
March 2005.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO), which, in pertinent part, denied 
the benefits sought on appeal.

The matter involving the sinus and respiratory condition, 
claimed due to exposure to Gulf War environmental hazard, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no medical evidence that establishes the presence of 
PTSD in accordance with § 4.125(a) (conforming to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV) while in service; and there is no medical 
evidence that establishes such a diagnosis since service.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
4.125 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

1.	Duty to Assist and Notify 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of which information and 
evidence VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  VA must provide such notice to the claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  These VCAA notice requirements apply to all elements 
of a claim for service connection, so VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, prior to the October 2005 RO decision in this matter, 
VA sent a letter to the Veteran in May 2005 that addressed 
the elements for service connection concerning his PTSD 
claim.  The letter informed the Veteran of what evidence is 
required to substantiate the claim, and appraised the Veteran 
as to his and VA's respective duties for obtaining evidence.  
VA has also sent the Veteran a letter in April 2006, after 
the original rating decision, that informed the Veteran how 
it determines the disability rating and the effective date 
for the award of benefits if service connection is to be 
awarded.  See Dingess, 19 Vet. App. at 473.  Although the RO 
did not advise the Veteran of such information until after 
the October 2005 rating decision, this decision confirms the 
RO's denial of benefits for PTSD, and the Appellant is 
therefore not prejudiced in regards to lack of Dingess notice 
as pertaining to his PTSD claim.  Proceeding with this matter 
in its procedural posture would not therefore prejudice the 
Veteran.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As to the duty to assist in the procurement of records, the 
Board finds that in this case VA has made reasonable efforts 
to obtain any available pertinent records as well as all 
relevant records adequately identified by the Veteran.  The 
Veteran has submitted a complete copy of his service 
treatment records from the period he service in the ANG.  The 
Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
did provide the Veteran with examinations in June 2005 and 
December 2007.  No further examination or opinion is 
necessary to decide this matter.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


2.	Service Connection for PTSD 

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Psychoses are on the list of chronic diseases 
subject to presumptive service connection; and, the 
applicable presumptive period is one year.  38 C.F.R. § 
3.307(a)(3).  Here, however, there is no evidence of 
psychiatric complaints or treatment until many years after 
separation.  The presumption is therefore not for application 
in this instance.

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition pursuant to 
38 C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); (2) credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable in-service stressor event will vary depending 
upon whether a veteran engaged in "combat with the enemy".  
See Gaines v. West, 11 Vet. App. 353, 359 (1998).  
Participation in combat is determined on a case-by-case 
basis, and it requires that a veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999); Morgan v. Principi, 17 Vet. App. 149 
(2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 
273-74 (2004). 

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, as long as such testimony 
is found to be credible and "consistent with circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Factual Background and Analysis

A review of the Veteran's service records showed that he was 
an infantryman in the United States Army from September 1996 
to September 1999.  As a member of the Army National Guard, 
he was activated to federal service in Iraq from March 2004 
to March 2005.  The Veteran's service records showed that he 
was awarded a number of medals and citations, including the 
Combat Infantry Badge.  

His service treatment records from his first period of 
service up until his post-deployment from Iraq did not show 
any psychiatric or emotional problems, complaints or 
treatments.  The May 1996 discharge examination had a "no" 
mark for any nervous conditions and psychosis.  In March 
2003, the Veteran completed a  Pre-Deployment Health 
Assessment, and his answers were reviewed by an examiner.  
The examiner did not indicate that any mental health consult 
was need for the Veteran prior to his deployment to Iraq.  

The first record that indicates a psychiatric problem or 
complaint comes from the March 2005 Post-deployment Health 
Assessment.  In that record, the Veteran indicated that he 
did not experience symptoms of depression; numbness or 
detachment from others, activities or surrounding; or have 
suicidal or homicidal ideations.  He did indicate that he had 
nightmares concerning experiences that he had while serving 
in Iraq, and that he felt constantly on guard and was easily 
startled.  At the conclusion of the health assessment, the 
examiner noted commented that the Veteran did not have any 
"MH issues".

In June 2005, the Veteran was afforded a psychiatric 
examination to evaluate for PTSD.  The examiner reported that 
the Veteran had symptoms of post-traumatic stress that were 
associated with an anxiety disorder, but he concluded that 
the Veteran's symptoms did not meet the DSM-IV criteria for a 
diagnosis of PTSD.  

The Veteran's medical records from VA Medical Center in 
Vancouver, Washington (VAMC) included psychiatric evaluations 
from August 2005, October 2005, January 2006, March 2006, 
November 2006 and May 2006.  The reports from those 
evaluations contain similar medical findings indicating that 
the Veteran had a mental adjustment disorder with depressed 
mood and anxiety.  RO awarded the Veteran service connection 
for this disorder in a March 2006 rating decision. 

In a December 2007, VA afforded the Veteran another 
psychiatric examination.  In that report, the examiner 
reported that the Veteran does not have symptoms that would 
currently warrant a diagnosis of PTSD under DSM-IV.  The 
examiner instead diagnosed the Veteran with an alcohol 
dependency and mental adjustment disorder. 

Here, the Veteran's service records showed that he received 
the Combat Infantry Badge (CIB), which is an award consistent 
with combat engagement.  Further, his statements concerning 
his combat experiences are found to be credible and 
consistent with his service.  Therefore, the Veteran's 
statements concerning in-service stressors will be accepted 
as conclusive.  The remaining questions before the Board 
regarding the claim for service connection for PTSD are (1) 
whether there is medical evidence establishing a diagnosis of 
PTSD as defined in DSM-IV, and (2) whether there is medical 
evidence of nexus between the diagnosis and the claimed in-
service stressors.  

There is in fact no competent evidence of record that 
includes a diagnosis of PTSD.  Without a current medical 
diagnosis of PTSD, VA cannot award service connection for 
that condition. 

The Veteran contends that his service connected adjustment 
disorder could have affected the symptoms and the 
presentation of a possible PTSD diagnosis.  In that sense, he 
is arguing that the adjustment disorder is "masking the 
symptoms of PTSD" to prevent a diagnosis of PTSD.  The Board 
notes that to the extent that the Veteran opines that he 
meets the criteria for a diagnosis of PTSD, as layperson 
without medical training, he is not competent to render a 
medical opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Only individuals 
possessing specialized training and knowledge are competent 
to render an opinion on the question of medical diagnosis.  
Id.  

Here, the Veteran has already been service-connected for a 
psychiatric condition.  Review of all the evidence of record 
reveals that medical professionals who have weighed in on the 
matter agree that there is no true diagnosis of PTSD.  The 
preponderance of the competent medical evidence is against 
the claim of service connection for PTSD, and as such, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b).  Even though, the Veteran's combat experiences can 
be taken as true and reliable to support the occurrence of 
the claimed in-service stressors actually occurred, there is 
neither a medical diagnosis of PTSD nor a nexus opinion that 
relates a diagnosis to service.  Therefore, the Veteran's 
claim must be denied.

As an aside, the Board notes that it is abundantly clear that 
the Veteran in this case is already being compensated for the 
full level of severity of disability due to his service-
connected psychiatric symptomatology, which the RO has 
identified as adjustment disorder.  Therefore, granting 
service connection and a separate disability rating for 
another psychiatric disorder (PTSD) may very well constitute 
pyramiding, which is forbidden by law.  See 38 C.F.R. 
§ 4.130; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.


REMAND

The Veteran has filed a claim for entitlement to service 
connection for sinus and respiratory condition, claimed due 
to Gulf War environmental hazards.  As is explained below, 
the Board finds that additional development by the RO is 
necessary prior to adjudication of this claim.

In a December 2007 VA examination report, the examiner 
recorded the Veteran' health complaints as "nasal congestion 
and allegoric symptoms secondary to toxic irritants while in 
Iraq".  The examiner reported that an examination of the 
nasal passage showed that the Veteran had a "boggy and 
swollen turbinate".  The examiner made the following 
assessment. 

"Certainly the exposures to dried up raw sewage 
and the dust from it, as well as, the burning trash 
could irritate one's respiratory tract, for which 
the effects can linger, and that appears to be the 
case with this [V]eteran.  The patient does smoke, 
however, which certainly could aggravate his 
condition; however, I do believe that more likely 
than not his nasal conditions have been aggravated 
by conditions in Iraq, although they appear to have 
started in his military career in the late 1990's, 
as demonstrated by the claims file." (Emphasis 
added). 

The December 2007 examiner has found that the Veteran's 
condition could have been aggravated by the conditions he was 
exposed to) in Iraq; however, the examiner did not identify 
what the current disability the Veteran has that he is 
entitled to have service-connected.  Further, the examiner 
has alluded that smoking could have caused the Veteran's 
current condition, and he does not provide an explanation for 
why smoking was not an intercurrent injury.  Another 
examination is indicated.

The RO should arrange for the Veteran to be examined by an 
appropriate specialist to identify any currently diagnosed 
conditions (currently claimed as "nasal congestion and 
allegoric symptoms secondary to toxic irritants while in 
Iraq").  The examiner must provide a medical opinion as to 
the likelihood any such diagnosed disorders are related to or 
aggravated by the Veteran's exposure to environmental hazards 
while in Iraq.  

Prior to the examination, any outstanding records of 
pertinent VA and/or private medical treatment should be 
obtained.  The Board notes that VA has made reasonable 
efforts to obtain all the Veteran's service medical records, 
and that it has received from the Veteran what appears to be 
a complete copy of his service treatment records from the 
period he served in the ANG.  However, to the extent that 
there are any outstanding pertinent treatment records, the RO 
should attempt to obtain them. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding 
records of pertinent medical treatment 
available.  All attempts to secure any 
outstanding evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  After any available records have been 
obtained, the RO should schedule the 
Veteran for a VA examination by an 
appropriate specialist to determine whether 
the Veteran has a disability (claimed as 
"nasal congestion and allegoric symptoms 
secondary to toxic irritants while in 
Iraq"), and if so, whether such is likely 
related to any aspect of the Veteran's 
periods of service.  The goal of the 
examination is twofold: (1) to identify the 
Veteran's current diagnoses; and (2) to 
obtain a medical opinion as to the 
likelihood any diagnosed conditions are 
related to some aspect of his period of 
service - as opposed to some non-service 
related cause such as smoking.  

In order to achieve this goal, the examiner 
should be asked to review the Veteran's 
complete claims file, including service 
treatment records, prior examination 
reports, and a copy of this remand.  The 
examiner should provide a detailed review 
of the Veteran's history and current 
complaints pertaining to his claimed 
conditions.  The examiner should perform 
all studies deemed appropriate and set 
forth the findings in detail in the 
examination report.  The RO should make the 
claims file available to the examiner, who 
should review the entire claims file in 
conjunction with the examination.  

3.  After completing the above actions 
identified above, and any other development 
as may be indicated, the claim should be 
re-adjudicated.  If any benefit sought on 
appeal remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


